                Case 3:17-cv-06064-BHS Document 97 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JEREMY WOLFSON,                                 CASE NO. C17-6064 BHS
 8
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 9         v.                                        MOTION TO ALTER OR AMEND
                                                     JUDGMENT
10   BANK OF AMERICA NATIONAL
     ASSOCIATION, et al.,
11
                             Defendants.
12

13
           This matter comes before the Court on Plaintiff Jeremy Wolfson’s (“Wolfson”)
14
     motion to alter or amend judgment. Dkt. 96.
15
           On July 6, 2020, the Court granted Defendants’ motions for summary judgment on
16
     Wolfson’s remaining claims because Wolfson failed to submit any evidence in support of
17
     the claims. Dkt. 94. On July 31, 2020, Wolfson filed the instant motion arguing that the
18
     Court relied on unauthenticated evidence and should have taken the allegations in the
19
     complaint as true. Dkt. 96. While allegations should be taken as true when considering
20
     motions to dismiss a complaint, Wolfson faced a higher burden of submitting admissible
21
     evidence when opposing Defendants’ motions for summary judgment. See Celotex Corp.
22


     ORDER - 1
              Case 3:17-cv-06064-BHS Document 97 Filed 08/31/20 Page 2 of 2



 1   v. Catrett, 477 U.S. 317, 323 (1986) (“The moving party is entitled to judgment as a

 2   matter of law when the nonmoving party fails to make a sufficient showing on an

 3   essential element of a claim in the case on which the nonmoving party has the burden of

 4   proof.”). Wolfson failed to meet this burden and fails to raise any issue that warrants

 5   altering or amending the judgment. Therefore, the Court DENIES his motion.

 6          IT IS SO ORDERED.

 7          Dated this 31st day of August, 2020.

 8

 9

10
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
